UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7751


WALTER COLUMBUS SIMMONS,

                Plaintiff - Appellant,

          v.

LT. RANDY SHELTON, Jail Administrator; OFFICER MARTIN,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cv-00567-WO-JLW)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Columbus Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Walter Columbus Simmons appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2012).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.     Simmons v. Shelton, No. 1:13-cv-00567-

WO-JLW (M.D.N.C. Oct. 22, 2013).     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           AFFIRMED




                                 2